                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI


BLACKBIRD TECH LLC,                            )
                                              )
                       Plaintiff,             )
       v.                                     )
                                              )      Civil Action No. 3:19-cv-05066-SRB
DAMAR WORLDWIDE 4 LLC,                        )
                                              )
                       Defendant.             )

                                    JOINT STATUS REPORT

       On December 7, 2020, this Court entered its order granting the parties Joint Status Report

and Request for Extension of Stay of all deadlines until a decision issues on the pending Motion

to Dismiss and Motion for Summary Judgment in Blackbird Tech LLC v. ELB Electronics Inc.

et.al., Civil Action No. 15-cv-56 in the District of Delaware. The Court further required a joint

status report within 14 days of the District of Delaware’s decision on the pending motions currently

before that court, or by December 7, 2020. At that time, the court extended the stay and requested

a status report on January 7, 2021.

       The parties would report to the Court that the Summary Judgment motions described above

were decided on September 9, 2020 and reargument decided on October 7, 2020. A pre-trial

conference was held on December 21, 2020. The above captioned action has been postponed due

to COVID issues, and will not proceed to trial until the fall of 2021 at the earliest. Given this

development, the parties intend to move forward with discovery after the current stay expires in

February. Given that many of the deadlines established in the courts original scheduling order

have passed, the parties would request an opportunity to confer and present the court with an

agreed scheduling order moving forward following the expiration of the stay.




            Case 3:19-cv-05066-SRB Document 84 Filed 01/07/21 Page 1 of 3
                           Respectfully submitted,


                           /s/ Wendy Verlander
                           Wendy Verlander, Pro Hac Vice
                           Jeffrey D. Ahdoot, Pro Hac Vice
                           Blackbird Tech, LLC
                           200 Baker Ave., Suite 303
                           Concord, MA 01742
                           (617) 307-7100
                           wverlander@blackbird-tech.com
                           jahdoot@blackbird-tech.com

                           Scott R. Brown               MO #51733
                           Hovey Williams, LLP
                           10801 Mastin Blvd., Suite 1000
                           84 Corporate Woods
                           Overland Park, KS 66210
                           (913) 647-9050; Fax: (913) 647-9057
                           srbrown@hoveywilliams.com

                           Stamatios Stamoulis
                           Richard Weinblatt
                           Stamatios Stamoulis, Esq.
                           Stamoulis & Weinblatt LLC
                           800 N. West St., Third Floor
                           Wilmington, DE 19801
                           (302) 999-1540
                           weinblatt@swdelaw.com
                           stamoulis@swdelaw.com

                           ATTORNEYS FOR PLAINTIFF


                           /s/ Joseph J. Roper
                           Joseph J. Roper               MO # 36995
                           Foland Wickens Roper Hofer
                             & Crawford, PC
                           One Kansas City Place
                           1200 Main Street, Suite 2200
                           Kansas City, MO 64105
                           816-472-7474; Facsimile: 816-472-6262
                           jroper@fwpclaw.com




                             -2-
Case 3:19-cv-05066-SRB Document 84 Filed 01/07/21 Page 2 of 3
                           Frank Bruno, pro hac vice
                           White and Williams LLP
                           1650 Market St., Suite 1800
                           Philadelphia, PA 19103
                           T: (215) 864-6225
                           brunof@whiteandwilliams.com

                           ATTORNEYS FOR DEFENDANT




                             -3-
Case 3:19-cv-05066-SRB Document 84 Filed 01/07/21 Page 3 of 3
